Citation Nr: 0021029	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-01 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for gastrointestinal 
disturbance due to exposure to ionizing radiation.

2. Entitlement to service connection for hypertension due to 
exposure to ionizing radiation.

3. Entitlement to service connection for dental disease due 
to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1958.

This matter comes to the Board of Veterans Appeals (Board) 
from an August 1998 rating decision of the Regional Office 
(RO) which denied the veteran's claim for service connection 
for a gastrointestinal disability and hypertension due to 
exposure to ionizing radiation.  These matters and the claim 
for service connection for dental disease due to exposure to 
ionizing radiation were denied in a subsequent September 1999 
rating decision.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDING OF FACT

There is no competent medical evidence linking a 
gastrointestinal disturbance, hypertension or dental disease, 
all first demonstrated many years after service, to service 
or to radiation exposure during service.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for 
gastrointestinal disturbance due to exposure to ionizing 
radiation.  38 U.S.C.A. § 5107(a) (West 1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for 
hypertension due to exposure to ionizing radiation.  
38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for dental 
disease due to exposure to ionizing radiation.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question in this case is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible, meritorious on its own or capable of 
substantiation.  If not, his appeal must fail and there is no 
duty to assist him further in the development of his claim, 
since any such development would be futile.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992), the Court held 
that a claim must be accompanied by evidence.  As will be 
explained below, the veteran has not submitted competent 
evidence to support his claims for service connection.  Thus, 
the Board finds that his claims are not well grounded.  
Accordingly, there is no duty to assist him in the 
development of his claims.

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown,      4 Vet. App. 384 (1993).  The Board concludes, 
however, that a claim which is not well grounded is 
inherently implausible, and any error by the RO in the 
adjudication of the claim could not be prejudicial.  

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claim, 
and what evidence would be necessary to make the claim well 
grounded.  

The Board notes that only a portion of the veteran's service 
medical records have been associated with the claims folder.  
In cases such as these, the Department of Veterans Affairs 
(VA) has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 91992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim was undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran.  Russo v. Brown,       9 Vet. App. 
46 (1996).

Factual background

Most of the service medical records are unavailable, 
presumably having been lost in a fire in a records center.  
The veteran's discharge examination is of record and was 
conducted in November 1957.  Examinations of the abdomen and 
viscera and heart were normal.  In the block concerning 
dental defects and diseases, "acceptable" was filled in.  
Blood pressure was 150/90.

In a statement dated July 1984, a private physician noted 
that he saw the veteran that month for a long-standing 
history of gastrointestinal problems.  Following a prolonged 
and complete physical examination, it was found that the 
veteran had hypertension and chronic and long-standing 
symptoms of gastrointestinal dysfunction.  

Requests for information from various medical providers were 
sent by the RO in January 1998.  A doctor and a dentist 
responded later that month and indicated that no records were 
available.  

Dental records dated from 1977 to 1997 have been associated 
with the claims folder.  In January 1998, a dentist wrote 
that he had seen the veteran over the years for crown 
treatment, periodontal treatment, restorative dentistry and 
regular oral prophylaxis.  

In February 1998, the veteran submitted an article from a 
weekly newsmagazine dated December 1997 concerning 
irradiation of food.  It was reported that irradiation was 
endorsed by the American Medical Association and that most 
scientists said irradiation left no radioactivity behind.  
However, it was also indicated that some health experts 
remained skeptical and that further testing was needed to 
make sure that irradiation had no carcinogenic effects.  

Of record are receipts for prescriptions the veteran received 
in 1997 and 1998.  Diagnoses of hypertension, 
hypercholesterolemia, irritable bowel syndrome, benign 
prostatic hypertrophy, diarrhea, and hoarseness were listed.  

In August 1998, the veteran submitted an article concerning 
food irradiation.  It summarized the history of food 
irradiation, and regulation of the process.  It was noted 
that due to military interest in this type of food 
processing, much of the early research was done to sterilize 
food by the Quartermaster Corps of the U.S. Army at the Food 
and Container Institute in Chicago, Illinois.  

In February 2000, the veteran submitted excerpts from 
testimony at Congressional Hearings on food irradiation in 
June 1987.  It was noted that a study showed that 
undernourished children fed diets containing freshly 
irradiated wheat had elevated levels of polypoid [abnormal] 
cells in circulating white blood cells.  The meaning of this 
was not clear, although it was often seen in association with 
rapidly regenerating tissues and with malignancy.  Other 
testimony urged that food irradiation should be halted.  
Another person testified that he opposed the consumption of 
irradiated food because of evidence that the "condensation 
products of the free radicals formed during radiation produce 
statistically significant increases in carcinogens, 
mutagenesis and cardiovascular disease in animals and man."  

Analysis 

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131 (West 1991).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

Essentially, service connection for disability which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways. First, 
there are several types of cancer which will be presumptively 
service-connected for radiation-exposed veterans.  38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, 38 
C.F.R. § 3.311(b) (1999) provides a list of radiogenic 
diseases which will be service-connected provided that 
certain conditions specified therein are met.  Third, direct 
service connection can be established by showing that the 
disease which was incurred during or aggravated by service 
under the general VA compensation entitlement system [38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 and the general 
provisions concerning presumptive service connection], a task 
which includes the "difficult burden of tracing causation to 
a condition or event during service."  Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996) (citing Combee v. Brown, 34 F.3d 1039, 
1043 (Fed.Cir. 1994)).

In this regard, the regulations provide for establishment of 
service connection for specific diseases for radiation 
exposed veterans as a result of participation in a radiation-
risk activity.  The diseases referred to in the regulation 
are: leukemia (other than chronic lymphocytic leukemia); 
cancer of the thyroid; cancer of the breast; cancer of the 
pharynx; cancer of the esophagus; cancer of the stomach; 
cancer of the small intestine; cancer of the pancreas; 
multiple myeloma; lymphomas (except Hodgkin's disease); 
cancer of the bile ducts; cancer of the gall bladder; primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated); cancer of the salivary gland; cancer of the 
urinary tract.  38 C.F.R. § 3.309(d)(2).

In all other claims in which it is established that a 
radiogenic disease first became manifest after service and 
was not manifest to a compensable degree within any 
applicable presumptive period under 38 C.F.R. §§ 3.307 or 
3.309, and it is contended that the disease is a result of 
exposure to ionizing radiation in service, an assessment will 
be made as to the size and the nature of the radiation dose 
or doses. 38 C.F.R. § 3.311(a).  "Radiogenic disease" 
includes the following: all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; thyroid cancer; breast 
cancer; lung cancer; bone cancer; liver cancer; skin cancer; 
esophageal cancer; stomach cancer; colon cancer; pancreatic 
cancer; kidney cancer; urinary bladder cancer; salivary gland 
cancer; multiple myeloma; posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease, prostate cancer and any other cancer; and 
bronchiolo-alveolar carcinoma.  38 C.F.R. § 3.311(b)(2).

According to the relevant regulation, when it has been 
determined that: (1) a veteran has been exposed to ionizing 
radiation as a result of participation in atmospheric testing 
of nuclear weapons, the occupation of Hiroshima or Nagasaki, 
Japan, from September 1945 until 1946, or other activities as 
claimed; (2) the veteran subsequently develops a specified 
radiogenic disease; and (3) such disease first becomes 
manifest five years or more after exposure, the claim will be 
referred to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).  The Under Secretary 
for Benefits is to consider the claim with reference to 
specified factors and may request an advisory medical opinion 
from the Under Secretary for Health.  If, after 
consideration, the Under Secretary for Benefits determines 
that there is no reasonable possibility that the veteran's 
disease resulted from radiation exposure in service, the 
Under Secretary shall so inform the RO in writing, setting 
forth the rationale for this conclusion.  38 C.F.R. § 
3.311(c)(1).

Under 38 U.S.C.A. § 1112(c)(1) and (2) and 38 C.F.R. § 
3.309(d), there is a lifetime presumption for those 
radiogenic diseases statutorily listed without any 
requirement that it be manifested to a specific degree, for 
those who meet the requirements of a radiation-exposed 
veteran who engaged in radiation-risk activity under § 
1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  In applying this 
statutory presumption there is no requirement for documenting 
the level of radiation exposure, unlike the requirements in 
38 C.F.R. § 3.311 (1999) (formerly 38 C.F.R. § 3.311b).  In 
this case, there has been no competent medical evidence 
presented which shows that the veteran has been 
diagnostically evaluated with any of the enumerated list of 
disorders which are subject to a lifetime presumption of 
service connection under 38 U.S.C.A. § 1112(c)(2)(A)-(O) and 
38 C.F.R. § 3.309(d)(2).  Thus, service connection is not 
warranted on this basis for a gastrointestinal disturbance, 
hypertension or dental disease.

Regarding the second method in which service connection could 
be established, the Court, in Combee v. Principi, 4 Vet. App. 
78 (1993) (Combee I), indicated that "the recognized 
'radiogenic diseases' by regulation [38 C.F.R. § 3.311 
[formerly § 3.311b]], are granted a presumption period," thus 
implying that the regulations create a presumption of service 
connection.  This holding was repeated in Nix v. Brown, 4 
Vet. App. 462, 466 (1993) (a memorandum decision without 
precedential value under Bethea v. Derwinski, 2 Vet. App. 252 
(1992)).  In Ramey v. Brown, 9 Vet. App. at 45, the Court 
noted that the Federal Court of Appeals for the Federal 
Circuit in Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994) (Combee III) also suggested that the regulation created 
a presumption of service connection by stating that 
"[e]xposure [to radiation] alone [] qualified a veteran 
suffering from a listed disease . . . for presumptive service 
connection. 38 C.F.R. § 3.311b."  However, in Ramey, 9 Vet. 
App. at 45, the Court stated that "despite this possible 
suggestion, 38 C.F.R. § 3.311(b) does not provide presumptive 
service connection for radiogenic diseases but only outlines 
a procedure to be followed for adjudication purposes." 
Nowhere in 38 C.F.R. § 3.311 is there language stating or 
inferring that service connection will be granted on a 
presumptive basis.  Rather, medical opinions are ultimately 
the criteria upon which service connection rests under the 
regulation.

38 C.F.R. § 3.311(a) provides that in all claims of in-
service ionizing radiation where one of the radiogenic 
diseases listed in § 3.311(b)(2) first manifested after 
service (but not to a compensable degree within presumptive 
service connection provisions of 38 C.F.R. § 3.307 and 
3.309), a dose estimate will be obtained (see § 3.311(a)(2)) 
and the highest level of dose range will be presumed.

Under 38 C.F.R. § 3.311(a)(4)(i), "[i]f military records do 
not establish presence at or absence from a site at which 
exposure to radiation is claimed to have occurred, the 
"presence at the site will be conceded" and, under § 
3.311(a)(4)(ii) there is no requirement for the claimant "to 
produce evidence substantiating exposure" if service and 
other Defense Department records are consistent with the 
claim of such in service radiation exposure.  

Finally, the Federal Court of Appeals for the Federal Circuit 
in Combee III, at 1043, held that service connection for 
disability resulting from in-service radiation may be granted 
under the general VA compensation entitlement system.  Ramey, 
at 45.  In this instance, there is no evidence of incurrence 
or aggravation of disease or disability causally related to 
radiation exposure that was incurred during service, or 
within a year following the veteran's release from service, 
or otherwise related to any other incident of service.  Lay 
evidence or testimony alone, such as the veteran's belief 
that the claimed disorders were linked to his service, is not 
sufficient because lay persons are not competent to offer a 
medical diagnosis or opinion.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  See also Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  In this case, the objective clinical evidence of 
record does not support the veteran's contentions.

It is not argued in this case that the veteran participated 
in a radiation-risk activity and, thus, the provisions of 
38 C.F.R. § 3.309 are inapplicable to him.  nor does he have 
a radiogenic disease as defined by 38 C.F.R. § 3.311.  Even 
if the Board were to assume that the veteran consumed 
irradiated food, he does not have a radiogenic disease as 
defined by 38 C.F.R. § 3.311.  Accordingly, there is no basis 
for a grant of service connection based on exposure to 
ionizing radiation under these provisions.  

The veteran argues that a gastrointestinal disturbance, 
hypertension and dental disease are due to the fact that he 
was exposed to ionizing radiation during service, when he 
ingested irradiated food.  In Combee v. Brown, the United 
States Court of Appeals for the Federal Circuit held that 
when a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to ionizing 
radiation, but must also determine whether his current 
disability is the result of active service under 38 U.S.C.A. 
§ 1131 and 38 C.F.R. § 3.303(d).  In other words, the fact 
that the veteran does not meet the requirements of 38 C.F.R. 
§ 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to 
ionizing radiation during service caused his current 
disabilities, namely, in this case, a gastrointestinal 
disturbance, hypertension or dental disease. 38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(d).  

The Board acknowledges that he has furnished evidence 
demonstrating that he has received treatment many years 
following service for gastrointestinal symptoms, hypertension 
and dental problems.  The fact remains, however, that the 
veteran has not provided any competent medical evidence that 
establishes that any of his claimed disabilities is related 
to service.  The Court has held that if the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  Thus, his lay assertions to the 
effect that he has a gastrointestinal disturbance, 
hypertension or dental disease which is related to service 
are neither competent nor probative of the issue in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.

The veteran argues that the VA breached its duty to assist 
since it failed to obtain evidence concerning the irradiated 
food he was served while on active duty.  As noted above, 
even if this were true, he failed to provide competent 
medical evidence linking his current disabilities to service.  
Moreover, the Court has held that the Secretary cannot 
undertake to assist a veteran in developing the facts 
pertinent to his or her claim until such claim has first been 
established to be well grounded. Thus, the Court's holding on 
the issue of the VA's duty to assist in connection with the 
well-grounded claim determination is quite clear.  Morton v. 
West, 12 Vet. App. 477 (1999).  Therefore, the Board has 
determined that, in the absence of a well-grounded claim, the 
VA has no duty to assist the veteran in developing his case.  
See Epps v . Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER

Service connection for a gastrointestinal disturbance, 
hypertension or dental disease is denied.



		
	T. H. Smith
	Member, Board of Veterans' Appeals

 


